Appeal from an order of the Supreme Court (Hughes, J.), entered June 9, 1994 in Albany County, which, inter alia, granted plaintiff’s motion for summary judgment.
In connection with a credit line obtained by Robert Northrup from plaintiff, defendant executed an unconditional guarantee of payment assuming personal responsibility for "all accounts of * * * Northrup * * * arising from the sale of any and all materials”. Upon Northrup’s failure to pay the balance due under the credit line and plaintiff’s inability to collect the amount due from Northrup, plaintiff commenced this action against defendant on the personal guarantee and ultimately obtained summary judgment. We reject defendant’s claims that the guarantee was somehow limited by the fact that Northrup sought only a $1,500 line of credit or that plaintiff’s failure to notify defendant of its approval of the credit line nullified the guarantee. Accordingly, we find that summary judgment was properly awarded to plaintiff.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.